February 18 , 2014 U.S. Securities & Exchange Commission treet, N.E. Washington, DC 20549 Re: Vanguard Chester Funds (the “Trust”); File No. 2-92948 Commissioners: Pursuant to Rule 497(e) under the Securities Act of 1933, we hereby file exhibits containing interactive data format risk/return summary information that reflects the risk/return summary information in the supplement dated February 7, 2014, filed pursuant to Rule 497(e), for the Vanguard Target Retirement Funds, series of the above mentioned Trust. If you have any questions or comments concerning the foregoing, please contact me at (610) 669-1538. Sincerely, Judith L. Gaines Associate Counsel The Vanguard Group, Inc. cc: Amy Miller, Esq. U.S. Securities and Exchange Commission
